Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 17, the claim states,” (e) applyin0g a size reducer,” appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 4, 9, and 11, the claims state the limitation ‘about’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘about’ encompass. In the interest of compact prosecution, the claims will be examined without the ‘about’ limitation.
Regarding claim 2, line 2, the claim state the limitation ‘substantially’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘substantially’ encompass. In the interest of compact prosecution, the claims will be examined without the ‘substantially’ limitation.
Regarding claim 4, lines 2 and 3, the claims state the limitation ‘about’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘about’ encompass. In the interest of compact prosecution, the claims will be examined without the ‘about’ limitation.
Regarding claim 9, the term "discretely sized" in claim 9 is a relative term which renders the claim indefinite.  The term "discretely sized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The material being discretely sized has no frame of reference.  Discretely sized compared to what parameter?
Regarding claim 10 recites the limitation "the metal content of material is greater than 4% and the metal and dirt content" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, line 2, 4, 5, 8, and 11, the claims state the limitation ‘about’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘about’ encompass. In the interest of compact prosecution, the claims will be examined without the ‘about’ limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, line 17 recites (f) applying a size reducer to the second light fraction.  Claim 7 recites reducing the size of the second light fraction using the size reducer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier (USP 6,024,226).
Regarding claim 1, Olivier discloses a method for preparing clean aggregate from a waste stream, the method comprising: providing material from the waste stream (col. 23, lines 5-10); sizing the material to recover a first material less than about 19mm (col. 24, lines 1-10; including materials less than 19mm); wet screening the first material with a first screen, using water slurry, to recover groups of the ash of disparate sizes (col. 47, lines 1-5); processing each of the groups by (a) separating the first group using a first density separator operating at about at 1.6 SG into a first heavy fraction and a first light fraction (col. 22, lines 55-65 and col. 49, lines 15-65); (b) separating the first heavy fraction using a second density separator operating at about 3.2 SG into a second heavy fraction and a second light fraction, wherein the second heavy fraction contains metals (col. 51, lines 55+ and col. 52, lines 1-6); (c) magnetically separating the second light fraction to recover ferromagnetic metals and paramagnetic metals (col. 34, lines 35-45); (e) separating magnesium and aluminum from the second light fraction using latest two eddy currents (col. 53, lines 5-15 and elements 360 and 366); (f) applying a size reducer to the second light fraction (col. 34, lines 1-10); (g) wet screening the second light fraction with a second screen, using water slurry, to recover first unders and first overs (col. 47, lines 56-62); (h) wet screening the first overs with a third screen, 
Regarding claim 2, Olivier discloses the third light fraction is waste material having substantially no metals (element 369 after magnetic and eddy separation contains large stones).
Regarding claim 3, Olivier discloses separating the first unders into third overs using a falling velocity separator into a clean aggregate light fraction (element 368 into element 369; stones to be transported as finished product).
Regarding claim 4, Olivier discloses the groups are three or more, wherein first group of the ash is in the range of about 0-6 mm, a second group is in the range of about 6 to about 12, and the third group is in the range of about 12 mm to about 19 mm (col. 24, lines 1-10).
Regarding claim 5, Olivier discloses the gravity separator is a hydrocyclone (element 33).
Regarding claim 6, Olivier discloses dewatering the second light fraction (col. 29, lines 34-35).
Regarding claim 7, Olivier discloses reducing the size of the second light fraction using a size reducer (col. 34, lines 1-10).
Regarding claim 9 as best understood by the Examiner, Olivier discloses the material is discretely sized (col. 24, lines 1-10).
Regarding claim 10, Olivier discloses the metal content of material is greater than 4% and the metal and dirt content of the aggregate is less than 0.1% (col. 32, lines 60+).
Regarding claim 11, Olivier discloses a second magnetic separation (element 354).
Regarding claim 12, Olivier discloses a system for producing aggregate comprising a source of material that is auto shredder residue and less than about 19 mm (col. 24, lines 1-10; includes materials less than 19 mm); a screen that allows first material materials of about 2 millimeters (mm) or less to pass through a first screen and allows materials about 50 mm or less to pass through a second screen (element 223 and col. 47, lines 50-60); a wet screen with water to recover groups of auto shred residue of disparate sizes (col. 47, lines 1-5); a first density separator operating at about 1.6 SG to separate groups of the first materials into a first heavy fraction and a first light fraction (col. 22, lines 55-65 and col. 49, lines 15-65); a second density separator, operatively connected to the first density separator, operating at about 3.2 SG for separating the first heavy fraction into a second heavy fraction and a second light fraction, wherein the second heavy fraction contains metals (col. 51, lines 55+ and col. 52, lines 1-6); a first magnet to separate ferromagnetic metals and paramagnetic metals from the second light fraction (col. 34, lines 35-45); two or more eddy currents to remove magnesium and aluminum from the second light fraction (col. 53, lines 5-15 and elements 360 and 366); a magnetic separator capable of recovering ferromagnetic 
Regarding claim 13, Olivier discloses the size reducer is selected from the group consisting of a ball mill, a crusher (element 373), and shredder.
Regarding claim 14, Olivier discloses a de-waterer (col. 29, lines 34-35).
Regarding claim 15, Olivier discloses the gravity separator is a hydrocyclone (element 33).

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 
Rejection under USC 112
Regarding Applicant’s argument,” Applicant submits that the terms ‘about’ and substantially’ are definite,” the Examiner disagrees.  The Examiner asserts that the limitation makes it unclear what the metes and bounds of claim in regards to what ‘about’ and ‘substantially’ encompass.  For example, It would be unclear what tolerance is or is not covered by this claim language.
Regarding Applicant’s argument,” Finally, the term ‘discretely sized’ is understood in the art of material separation and is definite,” the Examiner disagrees.  The Examiner restates that the term "discretely sized" is not defined by the claim or an understood term of art, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Rejection under USC 102
Regarding Applicant’s argument,” Applicant’s review of column 53, lines 5-15 (cited by the examiner) does not show the use of two eddy currents,” the Examiner disagrees.  The Examiner asserts that the prior art reference discloses at least two eddy currents (elements 360 and 366).
Regarding Applicant’s argument,” With respect to Claim 12, Olivier does not disclose an embodiment in which a magnetic separator is operatively connected to a density separator and a centrifuge separator at 3.2 SG operatively connected to a magnetic separator. Applicant’s review of Column 31, lines 37-51 (cited by the Examiner) does not show a magnet separator connected to a density separator at 3.2. See, below, Col. Lines 37-51,” the Examiner disagrees.  The Examiner asserts that the prior art reference discloses a magnetic separator (element 354 and 362).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/K.K./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655